                                                              JS-6




                 UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA


JASON L. COMSTOCK,                     Case No. 2:19-cv-09040-VBF-SK
                  Plaintiff,           JUDGMENT
            v.

ANDREW SAUL,
Commissioner of the Social
Security Administration,
                  Defendant.


     IT IS ADJUDGED that this action is reversed and remanded to the
Commissioner of the Social Security Administration for further proceedings.



DATED: July 15, 2021                       /s/ Valerie Baker Fairbank    .

                                          Hon. Valerie Baker Fairbank
                                        Senior United States District Judge
